UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4703


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          and

ROY NELSON PATTON,    SR.;   JOHN   WILSON   PATTON;   BARBARA   ANN
PATTON LEONARD,

                Claimants,

          v.

GLENDA ALBRIGHT ADAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00128-LHT-1)


Submitted:   September 15, 2010         Decided:   September 24, 2010


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Gibson, LAW OFFICE OF DENNIS GIBSON, Asheville, North
Carolina, for Appellant.   Thomas Richard Ascik, Amy Elizabeth
Ray, Assistant United States Attorneys, Jill Westmoreland Rose,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Glenda Albright Adams appeals the ninety-seven-month

sentence     imposed      following     her       guilty     plea   to   conspiracy     to

possess with intent to distribute fifty grams or more of cocaine

base,   in   violation       of   21    U.S.C.        §§   841(a)(1),       846   (2006).

Adams’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there are no meritorious

grounds      for        appeal    but      questioning          whether:      (1) Adams

conclusively       showed    that    she    received       ineffective      assistance;

(2)   the    Government      engaged       in     prosecutorial      misconduct;       and

(3) the district court was biased in sentencing Adams.                              Adams

filed a pro se supplemental brief also raising the issue of

whether     the    Government     and/or        the    district     court    engaged    in

misconduct        and    asserting      that      counsel     was    ineffective       for

failing to argue that she should have been placed in criminal

history category I.         Finding no reversible error, we affirm.

             In the Anders brief, counsel does not point to any

specific errors he may have committed in the district court, but

suggests that Adams received ineffective assistance because the

sentence was not what Adams expected to receive.                         In her pro se

supplemental brief, Adams suggests that counsel was ineffective

for   failing      to    object   to    her       criminal    history    category      and

secure a safety-valve reduction under the sentencing guidelines.



                                              3
              A     defendant          may     raise     a    claim      of        ineffective

assistance        of    counsel       “on    direct     appeal     if    and       only    if    it

conclusively appears from the record that [her] counsel did not

provide effective assistance.”                      United States v. Martinez, 136

F.3d 972, 979 (4th Cir. 1998).                      To prove ineffective assistance

in the context of a guilty plea, the defendant must satisfy two

requirements: (1) “that counsel’s representation fell below an

objective standard of reasonableness,” Strickland v. Washington,

466    U.S.   668,       688     (1984),       and    (2)    “there     is     a    reasonable

probability that, but for counsel’s errors, [s]he would not have

pleaded   guilty         and    would       have     insisted    on     going      to     trial.”

Hill v. Lockhart, 474 U.S. 52, 59 (1985).                        We conclude that the

record    does         not   conclusively            demonstrate      that      counsel         was

ineffective; thus, we decline to consider Adams’s ineffective

assistance claims on direct appeal.

              Counsel next questions whether the Government engaged

in prosecutorial misconduct but points to no specific instance

of misconduct.           In her pro se supplemental brief, Adams claims

that    the       Government         engaged    in     misconduct       because         she     was

sentenced         within       the    sentencing        range    established              by    her

original offense level of twenty-nine, even though she believed

the court had reduced her offense level by three.                              To succeed on

a claim of prosecutorial misconduct, the defendant must prove

that the prosecution’s conduct was, in fact, improper, and that

                                                4
she was deprived of a fair trial because of the prejudicial

conduct.        United States v. Allen, 491 F.3d 178, 191 (4th Cir.

2007).         Upon    review,       we   conclude        that   Adams   has     failed    to

demonstrate that the Government acted improperly.

               Counsel next questions whether the district court was

biased in imposing sentence by failing to adequately account for

Adams’s life experience, medical conditions, and participation

in substance abuse treatment.                Adams also suggests in her pro se

supplemental brief that the district court engaged in misconduct

by sentencing her at offense level twenty-nine.                              Our review of

the proceedings reveals no evidence of bias against Adams.                                See

Liteky v. United States, 510 U.S. 540, 555                            (1994) (discussing

standard).          Therefore, this argument is meritless.

               We     also   construe      Adams’s        pro    se   argument    that    the

district court engaged in misconduct by mistakenly sentencing

her    at      offense       level    twenty-nine          as    a    challenge    to     the

procedural reasonableness of her sentence, specifically that the

district court improperly calculated the applicable sentencing

guidelines range.            In reviewing a sentence, we must first ensure

that     the     district       court     did       not    commit      any    “significant

procedural error,” such as failing to properly calculate the

applicable guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2006) factors, or failing to adequately explain the

sentence.        Gall v. United States, 552 U.S. 38, 51 (2007).                           Our

                                                5
review of the record leads us to conclude that the district

court    did    not   abuse    its     discretion         in     sentencing      Adams    in

accordance with the Government’s recommendation.                         Id.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Adams, in writing, of her right to

petition   the     Supreme     Court    of       the    United     States      for   further

review.    If Adams requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Adams.     We dispense with oral argument because the facts and

legal    conclusions     are    adequately             presented    in    the    materials

before    the    court   and    argument         would     not     aid   the    decisional

process.

                                                                                     AFFIRMED




                                             6